PER CURIAM.
Appellant was convicted after jury trial of three counts of capital sexual battery (counts one, two, and three), two counts of promoting a sexual performance by a child, and one count of lewd and lascivious conduct (counts five, six, and seven).
The trial court orally imposed three consecutive life sentences with twenty-five-year minimum mandatories on the capital sexual battery convictions and fifteen years’ prison on the three remaining convictions to be served concurrently with each other and with the sentences on the capital sexual batteries. We affirm the convictions and sentences. We remand, however, with instructions to the trial court to correct the written judgment to reflect that the sentences in counts five, six and seven1 are to be served concurrently with each other and with the sentences in counts one, two and three. See Townson v. State, 25 Fla. L. Weekly D1199, — So.2d -, 2000 WL 639319 (Fla. 2d DCA May 19, 2000).
ALTENBERND, A.C.J., and NORTHCUTT, J., and DANAHY, PAUL W., (Senior) Judge, Concur.

. The trial court granted appellant's motion for judgment of acquittal in count four.